Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 9 and 11-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A)(citations are based on applicant provided machine translation in IDS).
Bergeal teaches an oxidation catalyst comprising a platinum group metal (PGM) component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof; an alkaline earth metal component; a support material comprising a modified alumina incorporating a heteroatom component (claim 17, 20,  [0024]-[0030],  [0047]), wherein the catalyst being disposed in a substrate ([0009], [0012], claim 17 and 20).  Bergeal further discloses the substrate is a monolith,  preferably a flow-through monolith or a filtering monolith ([0068]). 
Regarding claim 1,  Bergeal does not expressly teach a bismuth (Bi) or an oxide disposed or supported on a support material, a group 8 metal, which is iron or iron oxide, which is disposed or supported on the support material. 
Hanaki teaches an exhaust purifying catalyst comprising catalyst components ( item 20, Fig. 2) and a heat resistant material as  support, such as alumina or zirconia ([0045]) wherein the catalyst component is supported onto the support ([0049]).  Hanaki further teaches the catalyst component can include metal oxide wherein the metal element can be selected from cerium (Ce), praseodymium (Pr), gallium (Ga), yttrium (Y), bismuth (Bi), zirconium (Zr) or aluminum (Al), and an element of their combinations 
It would have been obvious for one of ordinary skill in the art  to adopt  bismuth or bismuth oxide modifying the catalyst component in the supported catalyst material of Bergeal because by doing so can help provide an catalyst burning off particulates as well as oxidation exhaust gas  as suggested by Hanaki ([0046]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try”   bismuth or bismuth oxide  from a finite number of identified, predictable transition metal elements/oxides for help providing a desired exhaust gas purifying catalyst  with a reasonable expectation of success (see MPEP 2143 KSR).
It would have been obvious for one of ordinary skill in the art  to adopt iron or iron oxide modifying the catalyst component in the supported catalyst material  of Bergeal because by doing so can help provide an catalyst for purifying not only the particulates but also the exhaust gas as suggested by Hanaki ([0047]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try”  iron or iron oxide  from a finite number of identified, predictable transition metal elements/oxides for help providing a desired exhaust gas purifying catalyst  with a reasonable expectation of success (see MPEP 2143 KSR).

Hayashi further teaches one or more of noble metals (e.g. platinum, palladium), iron and bismuth are supported onto a support material as oxidation catalyst in exhaust gas (abstract, claim,  [0001], [0005], [0006], [0008]-[0016]). 
It would have been obvious for one of ordinary skill in the art to adopt a catalyst component comprising one or more noble metal, iron and bismuth as shown by Hayashi to modify the catalyst component of Bergeal because by doing so can help provide an catalyst inhibit diffusion of  noble metal grain growth and increasing the catalyst durability at high temperature as suggested by Hayashi ([0006], table 1, [0012], [0016]).  
Regarding claim 9 and 11,  Hayashi further discloses  catalyst containing (by weight)  76% of carrier, 0.6% bismuth oxide and 0.28% iron oxide, wherein the weight percentage of bismuth and iron by weight of the support material  are respectively within those of instantly claimed ranges. 
It would have been obvious for one of ordinary skill in the art to adopt a catalyst component comprising such  iron and bismuth contents  as shown by Hayashi to modify the catalyst component of Bergeal because by doing so can help provide an catalyst inhibit diffusion of  noble metal grain growth and increasing the catalyst durability at high 
Regarding claim 12, Bergeal also teaches such PGM component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof.  Therefore, it would have been obvious for one of ordinary skill in the art obvious to try Pt as PGM component because choosing Pt from a finite number of identified, predictable PGM component solution would have reasonable expectation of success for one of ordinary skill in the art for obtaining a desired oxidation catalyst as suggested by Bergeal. 
Regarding claim 13,  Bergeal further discloses the oxidation catalyst further comprises a hydrocarbon adsorbent, which is zeolite ([0053]). 
Regarding claim 14, Bergeal already teaches such limitation as discussed above. 
Regarding claim 15-16 and 20-22, Bergeal further discloses the catalytic region having  a plurality of layers,  e.g. first and second layer (reads onto the claimed second catalytic  region/zone and first catalytic region/zone respectively)  wherein  the second layer may be disposed on a first layer ([0083]-[0086]).   Bergeal also teaches second catalyst layer can form a zone and first layer maybe a zone too ([0085]-[0087]) and second layer may completely cover the first layer (zone) ([0086]), hence, an entire length of the claimed first catalytic zone is disposed on the second catalytic layer is envisioned hereof. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Fujdala (US2008/0124514).
Regarding claim 8,  Bergeal in view of Hanaki and Hayashi does not expressly teach the bismuth loading being 15 to 40 g/ft3.
Fujdala specifically teaches supported PtBi (1.5:1  by weight) catalyst having Pt loading of 60 g/ft3 (table 1, example 4) wherein such catalyst having 3.0% by weight Pt and 2% by weight of bismuth ([0055]).    Since Fujdala disclosed such catalyst having weight ratio of Pt:Bi=1.5:1, thus bismuth loading in such catalyst is 40 g/ft3.  Fujdala disclosed bismuth weight ratio is within or overlaps with that of instantly claimed bismuth amount based on the support, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such mass loading  of bismuth  as shown by Fujdala to practice the catalyst of Bergeal in view of Hanaki and Hayashi because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Fujdala ([0012, [0031], [0055]). Furthermore, adopting such well-known bismuth mass  loading  for obtaining a catalyst for desired exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Strehlau (US2007/0134145).
Bergeal  further  teaches the total amount of the PGM  component is more preferably 25 to 250 g ft-3 ([0049], [0050]). 
Regarding claim 10,  Bergeal in view of Hanaki and Hayashi does not expressly teach the group 8 metal loading being 15 to 40 g/ft3.
Strehlau has been described as above wherein the mass ratio of Fe to total  precious metal being 0.5:1 to 15:1. 
Since Bergeal already teaches PGM component laoding being 25 to 250 g ft-3 while mass ratio of Fe to total precious metal being 0.5:1 to 15:1, therefore, the loading of Fe in a range overlapping with that of instantly claimed group 8 metal loading thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such mass ratio of Fe to precious metal (correspondingly Fe mass loading amount)  as shown by Strehlau to practice the catalyst of Bergeal in view of Hanaki and Hayashi because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Strehlau ([0024]-[0027]). Furthermore, adopting such well-known Fe to precious metal  mass ratio (correspondingly Fe mass loading amount) for obtaining a desired catalyst for exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Hanaki ( US2011/0071019)  and  Hayashi (JPH05038435A) as applied above, and further in view of Chandler (US2015/0176455).
Regarding claim 26, Bergeal in view of Hanaka and Hayashi does not expressly teach the oxidation catalyst having PNA activity. 

It would have been obvious for one of ordinary skill in the art to include such zeolite comprising noble metal as a zeolite catalyst as shown by Chandler into the exhaust gas purification catalyst of Bergeal in view of Hanaka and Hayashi because by doing so can help provide a purification catalyst being used as cold start concept catalyst as suggested by Chandler ([0016],[0125],  [0179]). 

Response to Arguments
Applicant’s arguments filed on 08/26/2021  have been considered but are moot  in view of current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796